Title: From George Washington to Edmund Randolph, 1 October 1792
From: Washington, George
To: Randolph, Edmund



Sir,
Mount Vernn Octr 1st 1792.

It is highly important that the proceedings in the Indictments of those who have opposed themselves, unwarrantably, to the Laws laying a duty on distilled spirits, should be placed on legal ground & prosecuted properly; it is my desire therefore that you will attend the Circuit Court at York Town, to be holden the  of this Month and see that, that business is conducted in a manner to which no exception can with propriety be taken: and for the further purpose also of giving to this measure of Government a more solemn & serious countenance aspect. I am &ca

G. W——n

